     Case 1:20-cv-00290-NONE-JLT Document 28 Filed 03/08/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7
                                       UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9

10

11    MICHAEL FOX,                                           NO. 1:20-cv-0290 NONE JLT (PC)

12                                                        ORDER ADOPTING FINDINGS AND
                          Plaintiff,                      RECOMMENDATIONS
13

14            v.                                          (Doc. No. 17)

15    RYAN KIM, et al.,                                      CASE TO REMAIN OPEN

16
                          Defendants.
17

18            Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

19    under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant

20    to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21            On December 4, 2020, the magistrate judge filed findings and recommendations

22    recommending that certain claims be allowed to proceed while finding other claims were not

23    cognizable as plead. (Doc. No. 17.) Plaintiff previously filed a notice of his willingness to

24    proceed on the complaint as screened and to dismiss the claims deemed non-cognizable. (Doc.

25    No. 13.) Plaintiff has not filed objections to the findings and recommendations.

26    /////

27   /////

28   /////


                                                         1
     Case 1:20-cv-00290-NONE-JLT Document 28 Filed 03/08/21 Page 2 of 2


 1           The court has reviewed the file and finds the findings and recommendations to be

 2    supported by the record and by the magistrate judge’s analysis. Accordingly, the court orders as

 3    follows:

 4           1. The findings and recommendations filed December 4, 2020 (Doc. No. 17), are

 5               adopted in full;

 6           2. This case shall proceed on an Eighth Amendment medical indifference claim and a

 7    state medical malpractice claim against Registered Nurse Ernest Ziegler. All other claims and

 8    defendants are dismissed; and

 9           3. This case shall remain open.

10
     IT IS SO ORDERED.
11

12      Dated:     March 7, 2021
                                                      UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     2
